Judgment, Supreme Court, New York County (Renee White, J.), rendered January 12, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The trial court properly closed the courtroom during the undercover officer’s trial testimony based on his hearing testimony that he continued to work undercover in the areas of defendant’s arrest, continued to participate in ongoing investigations in the area, had previously received threats from drug dealers stemming from his undercover work, and he feared for his safety if the courtroom remained open during his testimony (People v Ayala, 90 NY2d 490; People v Martinez, 82 *316NY2d 436). Moreover, since defense counsel never suggested any reasonable alternatives to closure, the trial court was not required to do so (People v Ayala, supra). Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.